ROSS, Circuit Judge
(dissenting). These are companion cases, the respective plaintiffs in error being companions in the transactions out of which the cases arose. The record and arguments in each case are much alike, and therefore the cases may be properly and conveniently disposed of together.
The party defendant in the first case tried in the court below — Diggs —was at the times in question about 26 years old, residing with his wife and one child in the city of Sacramento, where, according to the evidence he was somewhat prominent as an architect and otherwise.
The defendant in the other case — Caminetti—was about two years younger, and had a wife and two children with whom he resided in the same city, and where he occupied an official position of some consequence, and was also a man of some prominence. The two were close friends. Two girls, named respectively Marsha Warrington and Lola Norris, were at the same time living in the same city — the first mentioned with her father and stepmother, and the second with her parents, all of whom were respectable people.
In both cases there was testimony given tending to show that several weeks before.the commission of the acts which constitute the basis of the indictments a saloon keeper named Austin, who was an intimate friend of Diggs, and also a friend of Miss Warrington, introduced the two on a street in Sacramento. Miss Warrington was then about .20 years old and a stenographer; Lola Norris, about a year younger, was her intimate, friend. The result was that these four persons almost immediately commenced going about together, frequently, often to disreputable places, at different times Diggs taking the four in his machine on trips about the city and to outside places, where they sometimes spent the night; he registering under an assumed name with Marsha Warrington as his wife, and Caminetti under an assumed name with Lola Norris' as his wife, in each instance where the night was spent away from home the girls deceiving their respective parents by. false representations as to where they were going.
The two girls were the chief witnesses against the defendants on their trials. Marsha Warrington herself testified to her seduction by Diggs and that she had become pregnant by him prior to the trip to Reno, Nev., upon which trip the indictments are founded. Lola Norris testified that Caminetti had not accomplished his diabolical purpose prior to their arrival in Reno, although she admitted that she had spent the night with him on at least one of the trips out of Sacramento to near-by places, and had occupied the same bed with him in the drawing room of a Pullman car on the trip to Reno; Diggs and Miss War-rington occupying the other bed in the same drawing room.
There was evidence tending to show that prior to the Reno trip the conduct of these four persons had become more or less known in Sacramento and a subject of comment there, and that publicity as well as court proceedings became imminent before the four departed from Sacramento for Reno, Nev., from which latter place they were brought *567back by officers of the law after having spent several days and nights in Reno in a cottage which the men had rented under assumed names, and where Diggs lived with Miss Warrington as husband and wife, and where Caminetti maintained the same pretended relationship with Miss Norris.
Subsequently the indictments in the present cases were presented and filed — that against Diggs containing six counts, and the one against Caminetti four counts.
In the Diggs case the first count is, in substance, that on the 15th day of January, 1913, at Sacramento, the defendant did willfully, knowingly, feloniously, and unlawfully transport and cause to be transported, and aid and assist in obtaining transportation for, Marsha Warring-ton from Sacramento, Cal., to Reno, Nev., over the line of the Southern Pacific Company, a railroad corporation engaged in carrying passengers from one state to the other, “for the purpose of debauchery and for an immoral purpose, to wit, that the aforesaid Marsha Warrington should be and become the concubine and the mistress of the said defendant.”
The second count contains like averments in respect to Lola Norris “for the purpose of debauchery and for an immoral purpose, to wit, that the aforesaid Lola Norris should be and become the concubine and the mistress of one F. Drew Caminetti.”
The third count charges that the defendant on the 15th day of January, 1913, at Sacramento, did willfully, unlawfully, and feloniously, knowingly procure and obtain, and cause to be procured and obtained, and aid and assist in procuring and obtaining, a ticket issued by the Southern Pacific Company at its office in the city of Sacramento for passage between that city and Reno, in the state of Nevada, to be used by Marsha Warrington, in interstate commerce, in traveling from Sacramento to Reno over the line of the Southern Pacific Company, a common carrier engaged in the business of carrying passengers between the points named, whereby the said girl was then and there so transported, “with the intent and purpose on the-part of the said defendant that said girl, Marsha Warrington, should give herself up to debauchery and for an immoral purpose, to wit, that the aforesaid Marsha War-rington should be and become the concubine and the mistress of the said defendant.”
The fourth count contains substantially the same averments as the third, except as to the name of the .girl; Lola Norris being therein named, instead of Marsha Warrington, and excepting the intent with which such transportation of Lola Norris is alleged to have been made, the same being, as alleged in the second count, “with the intent and purpose on the part of the said defendant that said girl, Lola Norris, should give herself up to debauchery and for an immoral purpose, to wit, that the aforesaid Lola Norris should be and become the concubine and the mistress of one F. Drew Caminetti.”
The fifth count alleges that on the same day and year, at Sacramento, the defendant did willfully, unlawfully, and feloniously, knowingly persuade, induce, and entice, and cause to be persuaded, induced, and enticed, and aid and assist in persuading, inducing, and enticing, Marsha *568Warrington to go from Sacramento, Cal., to Reno, Nev., in interstate commerce over the line of railroad of the Southern Pacific Company, “for the purpose of debauchery and for an immoral purpose, to wit, that she, the "said Marsha Warrington, should be and become the concubine and the mistress of the said defendant.”
The sixth count makes substantially the same allegations as the fifth, except in respect, to the girl named; Tola Norris being therein named, instead of Marsha Warrington, and except in respect to the intent, which is therein charged to be “for the purpose of debauchery and for an immoral purpose, to wit, that she, the said Tola Norris, should be and become the concubine and the mistress of one F. Drew Caminetti.”
Under that indictment Diggs was found guilty as charged in the first four counts, upon which conviction the judgment against him is based; the jury returning no verdict in respect to the last two counts of the indictment, and no further action by the court in respect thereto-appearing to have been taken.
In the Caminetti case the first count charges, in substance, that on the 15th day of January, 1913, at Sacramento, Cal., the defendant did willfully, knowingly, and feloniously, unlawfully transport and cause to be transported, and aid and assist in obtaining transportation for, and in transporting in interstate commerce, fromi Sacramento to Reno, Nev., over the line of railroad of the Southern Pacific Company, a .common carrier engaged in carrying passengers between the two cities named, a certain girl, to wit, one Tola Norris, “for the purpose of debauchery and for an immoral purpose, to wit, that the aforesaid Tola Norris should be and become the concubine and the mistress of the said defendant.”
The second count contains substantially the same averments as the first, except that Marsha Warrington is therein named, instead of Tola Norris, and except as to the intent, which is therein charged to be “for the purpose of debauchery and for an immoral purpose, to wit, that the aforesaid Marsha Warrington should be and become the concubine and the mistress of one Maury I. Diggs.”
The third count charges, in substance, that the defendant on the day and year already mentioned, at Sacramento, did willfully, unlawfully," and feloniously, knowingly, persuade, induce, and entice, and cause to-be persuaded, induced, and enticed, and aid and assist in persuading, inducing, and enticing, Tola Norris to go from the city of Sacramento, Cal, to Reno, Nev., in interstate commerce over the line of railroad of the Southern Pacific Company, a common carrier of passengers between the points named, “for the purpose of debauchery and for an immoral purpose, to wit, that she, the said Tola Norris, should be and become the concubine and the mistress of the said defendant.”
The fourth count makes substantially the same charges as the third count, except as to the girl, who is therein alleged to be Marsha War-rington, and in respect to the intent, which is therein alleged to be “for the purpose of debauchery and for an immoral purpose, to wit, that she, the said Marsha Warrington, should be and become the concubine and the mistress of one Maury I. Diggs.”
Under that indictment Caminetti was found by the jury guilty as-*569charged in the first count, and not guilty upon each of the other counts, upon which verdict the judgment against him is based.
In each case the distinct and specific purpose alleged in the indictment in the alleged acts of the defendant, as respects Marsha Warring-ton, was that she “should be and become the concubine and the mistress of” Diggs, and, as respects Rola Norris, that she “should be and become the concubine and the mistress of” Caminetti.
However depraved and heinous the conduct of the two men was, yet, when brought before the court upon indictment, the same legal presumption of innocence of the offenses charged attended them that accompanies every other person legally charged with crime, and the same ■obligation rested upon the prosecution to establish their guilt by legal proof beyond a reasonable doubt that arises in the case of every other person legally accused of crime — the ultimate determination of the facts resting, as in every criminal case, with the jury, rightly instructed by the court as to the law governing the case.
In each of the present cases a large amount of evidence was introduced and many incriminating facts and circumstances testified to. Witnesses were sworn and testified on both sides. In the Diggs case that defendant was sworn on his own behalf and testified at length concerning his relations with Miss Warrington, and concerning the actions and relations of all four of the persons here under consideration, prior to their depaxture from Sacramento on the Reno trip; but in respect to their actions and relations on that trip, and while remaining in Reno, he neither testified nor was questioned, either on direct or cross-examination. In respect to all of those matters he chose to remain silent; and one of the principal questions in the Diggs case relates to the instruction given by the trial couxt to the jury respecting his silence in that regard.
On the part of the prosecution the actions and relations of the parties on the Reno trip and during the time they remained in that city was fully gone into, and much evidence was also given by the government tending to show that the two girls were persuaded and induced by the two men to go with them on that trip, although the testimony given by Diggs in his own behalf, if believed by the jury to be true, directly tended to show that there was no inducement or persuasion on the part of the men, but, on the contrary, that the girls went with them willingly, and, as to Miss Warrington, insistently.
Among the details of the trip and the stay of the four in Reno was the following testimony of the two young women introduced on behalf of the prosecution: That they left Sacramento for Reno the night of March 9, 1913, is undisputed. 'Among other things, Miss Warring-ton testified:
‘■After Mr. Diggs, Miss Norris, and myself reached the depot, the train came in, and i told Mr. Diggs to go on and take the train, and that I was perfectly willing to stay in Sacramento and would not go with him. He said, ‘No that he wanted me to go.”
Caminetti not having been in time for that train, Diggs reached him by telephone and arranged a further meeting of-the party with Cami-*570netti at the Saddle Rock restaurant, concerning which meeting Miss Warrington further testified:
“When Mr. Oaminetti reached there, he said he had some money and that he would go on the next train. We then left the Saddle Rock and went to the depot, reaching it about 12 o’clock. Mr. Diggs said for us to wait and he would get the tickets; we waited, and he got the tickets at the ticket office in the depot. 1 waited with Mr. Oaminetti and Miss Norris; then the train came and we got on. It was an ordinary Pullman car, and Mr. Diggs got a drawing room from the Pullman conductor and he paid for it. We waited until it was made up, then the four of us entered. Mr. Diggs, I think, ordered the porter to make up the- drawing room. There were three beds — the upper and lower berths and a little side bed. We all went to bed right after we entered the room. Miss Norris and Mr. Oaminetti had the upper berth, and Mr. Diggs and I had the lower berth. Miss Norris got in the upper berth two or three minutes after we entered the room. I think she got her clothes off up there, her shoes, her skirt, and her waist and her hat. Mr. Oaminetti got in the berth the same time she did. 1 think he took his clothing off up there. I got in the lower berth first. Before getting into it I took off my skirt and waist and pumps. Mr. Diggs took off his shoes and coat, and I think he took off his trousers and his outer shirt * * * I saw Mr. Diggs give the tickets to the conductor.”
Miss Norris, also sworn on behalf of the prosecution, gave similar testimony to that of Miss Warrington just quoted, and in the course of her testimony said, among other things:
“We reached Keno about 8 or 9 to’clock next morning.”
And again:
“I recall when .the train reached Truckee. We arose about an hour and a half before the train reached Reno. Upon our arising in the morning, Mr. Diggs said that they would get a cottage when we got into Reno. All four of us were to live in the cottage.”
Referring to the time of reaching Reno, Miss Warrington also testified : .
“I remained in the berth with the defendant Diggs until about 8 o’clock the next morning, I think. Mr. Diggs got out first. Mr. Oaminetti, I think, got out of the upper berth first. I recall reaching Reno that morning. It was before noon, I think; the first place we went was to a café to have our lunch. * * * Then Mr. Diggs and Mr. Oaminetti went to the real estate firm, I think.”
In respect to the meeting at the Saddle Rock restaurant Miss Norris also testified:
“At the Saddle Rock restaurant, just before leaving, Mr. Oaminetti gave me some money and told me to buy my own ticket to Reno. Mr. Diggs saw him give it to me, and he said that he would buy all the tickets; that it would never do for us to separate, and for Miss Warrington and I to go together, and they go together, away from us. And he said— We had been talking about places to go, and they had suggested several places, and Mr. Diggs said it would not do for every one to have suggestions; that each one, of eourse, thought his was the best, and that some one would have to manage the affair; somebody would have to be the boss; ?Now who will it be;’ and Mr. Oaminetti said, ‘ Well, I name you to be the person to manage the trip;’ and so he considered himself the boss.”
The party left Sacramento shortly after midnight of March 9, 1913, by the Southern Pacific Railroad. On their arrival in Reno the next *571morning they at first went to the Riverside Hotel, concerning which Miss Warrington testified:
“They said we should go to the hotel .and wait for them, and they wonld try and rent a house for one month at least. I think they said they were going to stay in Nevada about six months. * * * They told us that when we reached the Riverside Hotel we should wait there until they returned. They returned about 5 o’clock. Then they registered, after which we went upstairs to the suite of three rooms, two bedrooms, with a sitting room between. We occupied these rooms just one night, and left about 9:30, I think, next morning. Mr. Caminetti and Miss Norris had one, and Mr. Diggs and I had the other room. We retired about 10:00 o’clock. We all discarded our wearing apparel. Mr. Diggs occupied the bed with me, and Miss Norris occupied the other bed with Mr. Caminetti.”
And concerning which Miss Norris testified:
“Mr. Diggs and Mr. Caminetti went over to the clerk’s desk in' the office of the hotel and reserved three rooms, a suite of rooms. Mr. Diggs told us that he registered as Mr. Enright and wife, and Mr. Caminetti registered as Mr. Ross. * * * There were three rooms, two bedrooms and a sitting room. Mr. Caminetti and I occupied one, and Mr. Diggs and Miss Warrington the other. I discarded most of my wearing apparel that night.”
On the day of the arrival of the party in Reno the men rented from a man named Mergen, acting for a firm of real estate agents there, a cottage, concerning which transaction Mergen testified on behalf of the prosecution:
“X recall negotiating with Mr. Enright on the 10th, of March, 1913, for the renting of that cottage. * * * The name Enright was given me by himself. I would recognize the man again if I saw him in this courtroom. Q. Will you kindly look around and see if he is here? A. He is right there, with his hand up to his face.
“Mr. Roche: You will concede, gentlemen, that that is the defendant.
“Mr. Devlin. Yes.”
And in respect to the stay and actions of the parties in question while in Reno Miss Norris further testified:
“I knew that Mr. Caminetti went by the name of Ross at Reno, and that I was going by the name of Mrs. Ross, and that Mr. Diggs and Miss Warring-ton were going by the name of Enright and wife. * * * Mr. Diggs and Miss Warrington occupied the front bedroom,' and Mr. Caminetti and I the back bedroom. Mr. Caminetti and I had sexual intercourse in that bungalow. He said he would marry me, and I believed him.”
And Miss Warrington also testified:
“While at Reno I had sexual relations with Mr. Diggs.”
Upon the conclusion of all of the evidence in the Diggs case, the court, after argument by the attorneys of the respective parties, instructed the jury, giving, among other instructions, this in respect to the defendant:
“The defendant has taken the stand in his own behalf, and, so far as his testimony tends to cover the transaction involved in the charges against him, it is somewhat at variance with that of the two girls, Miss Warrington and Miss Norris; that is, according to his story of their intimacy, he makes it appear that Miss Warrington was apparently pursuing him as much as he was pursuing her, if not more, and he claims that when he suggested the idea of leaving Sacramento alone she protested that she should not be left behind, but should go with him, and that it was she, and not the defendant, *572wlio insisted that Miss Norris should accompany them. Now this conflict, so far as it exists, is for you to determine; that is, you will say whether the statements of these girls are true, or that of the defendant, to the extent that you find it material to determine in order to reach your verdict.. The testimony of the défendant, however, does not cover the entire transaction as testified to by the two girls and the other witnesses for the prosecution. After testifying to the relations between himself and Caminetti' and these girl® down to the Sunday night on which the evidence of the government tends to show the trip to Reno was taken, he stops short and has given none of the details or incidents of that trip, nor any direct statement of the intent or purpose with which that trip was taken, contenting himself by merely referring to it as having been taken, and by testifying to his state of mind for some days previous to the taking of that trip. Now this was the defendant’s privilege, and, being a defendant, he could not be required to say more if he did not desire to do so; nor could he,be cross-examined as to matters not covered by his direct testimony. But in passing upon the evidence in the case for the purpose of finding the facts you have a right to take this omission of the defendant into consideration. A defendant is not required under the law to take the witness stand. He cannot be compelled to testify at all, and if he fails to do so no inference unfavorable to him may be drawn from that fact, nor is the prosecution permitted in that case to comment .unfavorably upon the defendant’s silence; but where a defendant elects to go upon the witness stand and testify, he then subjects himself to the same rule as that applying to any other witness, and if he has failed to deny or explain acts of an incriminating nature that the evidence of the prosecution tends to establish against him, such failure may not only be commented upon, but may be considered by the jury with all the other circumstances in reaching their conclusion as to his guilt or innocence, since it is a legitimate inference that, could he have truthfully denied or explained the incriminating evidence against him, he would have done so.”
It must be remembered that neither of the defendants to these cases was on trial for fornication or adultery. While both of those acts are made a crime and punishable as such by the laws of the state of California, neither is made a crime by any law of the United States. The statute of the United States upon which the present prosecutions are based is the act of June 25, 1910 (36 Stat. 825, c. 395), which the act itself expressly declares “shall be known and referred to as the -White Slave Traffic Act/ ” the second, third, and fourth sections of which are as follows:
“Sec. 2. That any person who skall knowingly transport or cause to be transported, or aid or assist in obtaining transportation for, or in transporting, in interstate ortforeign commerce, or in any territory or in tbe District of Columbia, any woman or girl for tbe purpose of prostitution or debauchery, or for any other immoral purpose, or with the intent and purpose to induce, entice, or compel such woman or girl to become a prostitute or to give herself up to debauchery, or to engage in any other immoral practice; or who shall knowingly procure or obtain, or cause to be procured or obtained, or aid or assist in procuring or obtaining, any ticket or tickets, or any form of transportation or evidence of the right thereto, to be used by any woman or girl in interstate or foreign commerce, or in any territory or the District of Columbia, in going to any place for the purpose of prostitution or debauchery, or for any other immoral purpose, or with the intent or purpose on the part of such person to induce, entice, or compel her to give herself up to the practice of prostitution, or to give herself up to., debauchery, or any other immoral practice, whereby any such woman or girl shall be transported in interstate or foreign commerce, or in any territory or the District of Columbia, shall be deemed guilty of a felony, and upon conviction thereof shall be punished by a fine hot exceeding five thousand dollars, or by imprisonment of not more than five years, or by both such fine and imprisonment, in the discretion of the court.
*573“Sec. 8. That any person who shall knowingly persuade, induce, entice, or coerce, or cause to be persuaded, induced, enticed, or coerced, or aid or assist in persuading, inducing, enticing, or coercing any woman or girl to go from one place to another in interstate or foreign commerce, or in any territory or the District of Columbia, for the purpose of prostitution or debauchery, or for any other immoral purpose, or with the intent and purpose on the part of such person that such woman or girl shall engage in the practice of prostitution or debauchery, or any other immoral practice, whether with or without her consent, and who shall thereby knowingly cause or aid or assist in causing such woman or girl to go and to be carried or transported as a passenger upon the lino or route of any common carrier or carriers in interstate or foreign commerce, or any territory or the District of Columbia, shall be deemed guilty of a felony and on conviction thereof shall be punished by a fine of not more than five thousand dollars, or by imprisonment for a term not exceeding five years, or by both such fine and imprisonment, in the discretion of the court.
“Sec. 4. That any person who shall knowingly persuade, induce, entice, or coerce any woman or girl under the age of eighteen years from any state or territory or the District of Columbia to any other state or territory or the District of Columbia, with the purpose and intent to induce or coerce her, or that she shall be induced or coerced to engage in prostitution, or debauchery, or any other immoral practice, and shall in furtherance of such purpose knowingly Induce or cause her to go and to be carried or transported as a passenger in interstate commerce upon the line or route of any common carrier or carriers, shall be deemed guilty of a felony, and on conviction thereof shall be punished by a fine of not more than ten thousand dollars, or by imprisonment for a term not exceeding ten years, or by both such fine and imprisonment, in the discretion of the court.”
In each indictment the charges related only to the trip of the parties in question from Sacramento, Cal., to Reno, Nev., and to the acts and circumstances connected with and growing out of that trip. Those acts and circumstances are in part detailed by the testimony of the witnesses Marsha Warrington and Lola Norris above quoted, in respect to which the defendant neither testified nor was questioned on either his direct or cross-examination. In respect to those matters he chose to avail himself of the privilege conferred upon him by article 5 of the amendments to the Constitution of the United States, which reads:
“No person * * * shall be compelled in any criminal case to be a witness against himself”
—and of the act of Congress of March 16, 1878 (20 Stat. 30, c. 37), which is as follows:
“That in the trial of all indictments, informations, complaints, and other proceedings against persons charged with the commission of crimes, offenses, and misdemeanors, in the United States court, territorial courts, and court-martial, and courts of inquiry, in any state or territory, including the District of Columbia, the person so charged shall, at his own request hut not otherwise, be a competent witness. And his failure to make such request shall not create any presumption ag'ainst him.”
To the extent that the defendant waived the immunity extended to him by the provisions of the Constitution and statute of the United States above quoted, he placed himself,. as the court below properly told the jury, in the position of any other witness, and subjected his testimony to comment, by both counsel.and court, to the same extent as may be properly and legally made by either respecting the testimony of any other witness. Authorities to that effect are very numerous, and *574many of them are refei'red to by the respective counsel in the present cases. But such waiver does not, in my opinion, extend beyond the testimony given by the defendant, and the inferences and conclusions to be drawn therefrom, where he does not refuse to answer any proper question.
The counsel for the government have cited many authorities as to the proper limits to the cross-examination of a defendant in a criminal case who voluntarily goes on the stand' as a witness, and as to the inferences to be drawn from his refusal to answer proper questions on cross-examination. But all such authorities are wholly inapplicable to the present cases for the reason that the direct examination of both defendants here was confined to matters occurring before the commencement of the Reno trip, and the only defendant who was cross-examined at all — Diggs—does not appear to have refused to answer any proper question. To hold that any inference or conclusion can be properly drawn from a failure of 'the defendant to explain or deny matters or circumstances concerning which he did not testify and concerning which he was not questioned, either on direct or cross-examination, would, in my opinion, manifestly be to make his "silence in respect to such'matters and circumstances evidence against him, contrary to the provisions of the Constitution and statute above quoted. And so the Circuit Court of Appeals for the Eighth Circuit in effect held in Balliet v. United States, 129 Fed. 689, 695, 64 C. C. A. 201, 207, where the court said:
“We have next to consider whether the jury were misdirected, and only one alleged error of this sort is called to our attention. At the conclusion of .a somewhat lengthy charge, the trial judge made this statement, to which an exception was duly taken: ‘It has been suggested that I have overlooked one thing. I may say you may consider, in determining the question, the fact that the defendant having gone upon the witness stand, if he has not fully explained, or has not explained matters which are material to the issues in this case, and which are naturally within his knowledge, you may consider that as a circumstance tending to show that the facts, if explained, etc., would bear out the contention of the government, and his failure to explain them or give a truthful explanation is against him.’
“We.have not been able to conclude that this instruction states a correct rule of law, or that the giving of it was not a material error. As we interpret this instruction, it means that, inasmuch as the defendant had electea to testify in his own favor, if while on the stand he had not fully explained all matters and things material to the issues in the case which the jury might think were naturally within his knowledge, then the jury might conclude that the facts, etc., if he had indulged in an explanation concerning them, would have borne out the contention of the government (that is, shown that he was guilty), and that his failure to explain was against him (that is, would justify a conclusion of guilt).- This rule of law would put the defendant in a criminal case in a peculiar attitude, for if he takes the stand as a witness he must perforce explain every fact and circumstance which has been put in evidence against him, as tending to establish guilt, which a jury may deem material, and such as he could explain, at the risk of having them conclude, because of his silence as respects such facts and circumstances, that they are true and that-he is guilty. If a defendant in a criminal case desires to take the stand and contradict some particular fact or circumstance that has been testified to, he cannot safely do so for fear of raising a presumption of guilt by his failure to explain other facts and circumstances in evidence which the jury may happen to regard as material and may think the accused could explain. The federal statute (Act March 16, 1878, c. 37, 20 Stat. 30 [U. S. Comp. St. 1901, p. 660]) provides, in substance, that a person charged with an offense *575'shall at his own request, but not otherwise, be a competent witness. And his failure to make such request shall not create any presumption against him.’ When the defendant in a criminal case, in compliance with this statute, waives his constitutional privilege by taking the witness stand, he occupies; the attitude of any other witness, and may be cross-examined like an ordinary witness, and to the same extent. Fitzpatrick v. United States, 178 U. S. 304, 315, 20 Sup. Ct. 944, 44 L. Ed. 1078. The federal statute does not, like the statutes of some states (vide Key. St. Mo. 1899, § 2037), expressly provide that the examination of the accused shall be limited to the matters testified to on’ his direct examination, but we apprehend that it should be so limited, because that is the general rule which obtains in the federal courts relative to the cross-examination of all witnesses except, when the rule is relaxed, as it sometimes is, on grounds of convenience or necessity. Houghton v. Jones, 1 Wall. 702, 706, 17 L. Ed. 503; Wills v. Russell, 100 U. S. 625, 25 L. Ed. 607; Montgomery v. Ætna Life Ins. Co., 38 C. C. A. 553, 97 Fed. 913; Goddard v. Crefield Mills, 21 C. C. A. 530, 75 Fed. 818; Safter v. United States, 31 C. C. A. 1, 87 Fed. 329. It is also doubtless true that, when a defendant in a criminal case takes advantage of the statute and testifies in his own favor, the government may comment on his testimony and draw inferences therefrom as freely as if he were an ordinary witness and not the accused. It is only where the accused fails to testify that the statute prohibits unfavorable comment and attempts to create a presumption against him because he has not done so. Conceding this much, we are nevertheless of opinion that the instruction in question went too far, in that it required the accused to explain every fact and circumstance which had been introduced against him, and gave to them additional probative force because he had not done so or attempted to do so. Furthermore, it left the jury at full liberty to determine what matters which had been given in evidence were ‘material to the issues in the case,’ without directions on that point, and equal liberty to determine what matters were ‘naturally within his knowledge’ and susceptible of explanation. The testimony in the case had taken a very wide range and covered a considerable period of time. While on the stand some facts and circumstances that had been introduced in evidence may have been overlooked by the accused or by his counsel, and he may not have been interrogated with respect thereto for that reason, or they may have been regarded as of no importance, or the circumstances may have been of a character which admitted of no further explanation, being in themselves such circumstances as the jury could ignore or draw such inferences therefrom as they thought proper. And yet the instruction was of a nature which permitted the jury to draw unfavorable inferences against the accused, because in the course of his examination he had not alluded to every fact and circumstance already in evidence, and given an explanation thereof consistent with his innocence. We are satisfied that the instruction cast an undue burden on the defendant, and that it was also misleading. Moreover, we are not able to say with certainty, as we must to uphold the verdict, that the defendant was not prejudiced by the instruction.”
The instruction held erroneous in the case just cited, and the giving of which entitled the defendant to a new trial, was by no means" so strong against the defendant there as is that against the defendant Diggs in which the jury was told:
“It is a legitimate inference that, could he ihave truthfully denied or explained the incriminating evidence against him, he would have done so”
—in other words, that the law drew such an inference in respect to material testimony against him where he remained silent in regard to it. I think it clear that that instruction was erroneous and threw an illegal burden upon the defendant; it was omitted from the instructions given in the case of Caminetti, subsequently tried.
In the prevailing opinion in the present cases the court cites, as sustaining its holding that the trial judge was right in instructing the *576jury in the Diggs case that it was “a legitimate inference that, could he have truthfully denied or explained the incriminating evidence against him, he would have done so,” the decisions of the Supreme Court in the cases of Reagan v. United States, 157 U. S. 301, 15 Sup. Ct. 610, 39 L. Ed. 709, Brown v. Walker, 161 U. S. 591, 16 Sup. Ct. 644, 40 L. Ed. 819, Fitzpatrick v. United States, 178 U. S. 304, 20 Sup. Ct. 944, 44 L. Ed. 1078, and Sawyer v. United States, 202 U. S. 150, 26 Sup. Ct. 575, 50 L. Ed. 972, 6 Ann. Cas. 269. How very far those cases are from holding anything of the sort may be very clearly shown by making a brief reference to each of them. Thus:
The defendant in the case of Reagan v. United States, 157 U. S. 301, 15 Sup. Ct. 610, 39 L. Ed. 709, was charged with the crime of smuggling, and took the stand as a witness in his own behalf. The Supreme Court, in considering the instruction of the trial court in respect to that matter, said:
“By the Act of March 16, 1878, c. 37, 20 Stat. 30, a defendant in a criminal case may, ‘at his own request, hut not otherwise, he a competent witness.’ Under that statute it is a matter of choice whether he become a witness or not, and his failure to accept the privilege ‘shall not create any presumption against him.’ This forbids all comment in the presence of the jury upon his omission to testify. Wilson v. United States, 149 U. S. 60, 13 Sup. Ct. 765, 37 L. Ed. 650. On the other hand, if he avail himself of this privilege, his credibility may be impeached, his testimony may be assailed, and is to be weighed as that of any other witness. Assuming the position of a witness, he is entitled to all its rights and protections, and is subject to all its criticisms and burdens. It is unnecessary to consider whether, when offering himself as a witness as to one matter, he may, either at the will of the government or under the discretion of the court, ,be called upon to testify as to other matters. That question is not involved in this case, and we notice it simply to exclude it from the scope of our observations. The privileges and limitations to which we refer are those which inhere in the witness as a witness, and which affect the testimony voluntarily given. As to that he may be fully cross-examined.”
It is thus seen that the Supreme Court there expressly declared that the question here involved was not involved in that case, and that it was mentioned only for the very purpose of excluding it from the scope of its observations in that case.
The case of Brown v. Walker, 161 U. S. 591, 16 Sup. Ct. 644, 40 L. Ed. 819, came before the court on an appeal from an order of the Circuit Court made upon a return of a writ of habeas corpus remanding the petitioner to the custody of the marshal, he having refused to answer a certain question as a witness before the grand jury in relation to a charge then under investigation by that body against certain officers and agents of a certain railway company for an alleged violation of the Interstate Commerce Act; and the question before the Supreme Court was whether the Act of Congress of February 11, 1893, c. 83, 27 Stat. 443 (Comp. St. 1913, § 8577), which enacts that “no person shall be excused from attending and testifying or from producing books, papers, tariffs, contracts, agreements and documents before the Interstate Commerce Commission, or in obedience to the subpoena of the Commission, * * * on the ground or for the reason that the testimony or evidence, documentary or otherwise, *577required of him, may tend to incriminate him or subject him to a penalty or forfeiture,” sufficiently satisfies the constitutional provision declaring that no person shall be compelled in any criminal case to be a witness ágainst himself. The few lines quoted from the opinion in that case by the court in the present cases give, in my opinion, a very inadequate idea of what the Supreme Court held in Brown v. Walker, and in no respect sustain, as I view it, the ruling of the court below upon the question under consideration in the present cases.
So in the case of Fitzpatrick v. United States, 178 U. S. 304, 315, 20 Sup. Ct. 944, 44 L. Ed. 1078, the question here involved did not arise; the question there being one as to the extent to which cross-examination was proper where the defendant takes the stand in his own behalf — the court saying at page 315 of 178 U. S., at page 948 of 20 Sup. Ct. (44 L. Ed. 1078):
“Where an accused party waives his constitutional privilege of silence, tafees' the stand in his own "behalf, and makes his own statement, it is clear that the prosecution has a right to cross-examine him upon such statement with the same latitude as would bo exercised in the ease of an ordinary witness, as to the circumstances connecting him with the alleged crime. While no inference of guilt can be drawn from his refusal to avail himself of the privilege of testifying, he has no right to set forth to the jury all the facts which tend in his favor without laying himself open to a cross-examination upon those facts. The witness having sworn to an alibi, it was perfectly competent for the government to cross-examine him as to every fact which had a bearing upon his whereabouts ¿upon the night of the murder, and as to what he did and the persons with whom he associated that night. Indeed, we know of no reason why an accused person, who takes the stand as a witness, should not be subject to cross-examination as other witnesses are. Had another witness been placed upon the stand by the defense, and sworn that he was with the prisoner at Clancy’s and Kennedy’s that night, it would clearly have been competent 'to ask what the prisoner wore, and whether the witness saw Corbett the same night or the night before, and whether they were fellow occupants of the same room. White the court would probably have no power of compelling an answer to any question, a refusal to answer a proper question put upon cross-examination has been
held to be a proper subject of comment to the jury. State v. Ober, 52 N. H. 459 [13 Am. Rep. 88], And it is also held in a large number of cases that, when an accused person takes the stand in his own behalf, he is subject to impeachment like other witnesses. If the prosecution should go farther and compel the defendant, on cross-examination, to write his own name or that of another person, when he had not testified in reference thereto in his direct examination, the case of State v. Lurch, 12 Or. 99 [6 Lac. 408], is authority for saying that this would be ierror. It would be a! clear case of the defendant being compelled to furnish original evidence against himself. State v. Saunders, 14 Or. 300 [12 Pac. 441], is also authority for the proposition that he cannot be compelled to answer as to any facts not relevant to his direct examination.”
There is here cited by the Supreme Court, with its apparent approval, a decision of the Supreme Court of Oregon to the effect that a defendant to a criminal case cannot be compelled to answer as to any facts not relevant to his direct examination. And, in the case of Sawyer v. United States, 202 U. S. 150, 26 Sup. Ct. 575, 50 L. Ed. 972, 6 Ann. Cas. 269, what the Supreme Court held was that where a defendant takes the stand in his own behalf he waives his constitutional privilege of silence and the prosecution has the right to cross-examine him upon his■ evidence in chief with' the same latitude *578as though he were an ordinary witness as to circumstances connecting him with the crime; the court, at page 165 of 202 U. S., at page 579 of 26 Sup. Ct. (50 L. Ed. 972, 6 Ann. Cas. 269), saying:
“It has been held in this court that a prisoner who takes the stand in his own behalf waives his constitutional privilege of silence, and that the prosecution has the right to cross-examine him upon his evidence in chief with the same latitude as would be exercised in the case_ of an ordinary witness, as to the circumstances connecting him with the crime. Fitzpatrick v. United States, 178 U. S. 304 [20 Sup. Ct. 944, 44 L. Ed. 1078].”
In each of the present cases there was a sharp conflict, as will be seen from the quotations already made, between the testimony of the two women 'and that of Diggs upon the question as to whether the women were persuaded, induced, or coerced into taking the Reno trip: That conflict is further shown by additional testimony of Diggs, and by the testimony of Caminetti. The latter was not cross-examined at all, and his direct testimony was short and confined to matters also antedating the trip to Reno, and mainly to reported threats of publicity of the relations existing between Diggs, himself, and the women, and threats of arrest and personal violence, and concluded with these statements:
“I remember having been at the Peerless restaurant on Saturday afternoon, March 8, 1913. I saw Maury 1. Diggs there at that time. There were different people there at different times. Miss Norris and Miss Warrington were not there all the time. They were there during part of the time. I had a conversation with Maury I. Diggs in the Peerless restaurant with reference to something his father had said to him while in San Francisco. The Peerless ‘restaurant is in the city of Sacramento on Ninth street between K and L. Miss Warrington was there when I got there, and .later on, just after I got there, Miss Norris came in. Mr. Diggs said: T have just come up from San Francisco, and my father is coming up Monday to have you and Lola and Marsha arrested. He claims that you and Lola and Marsha are as much responsible for the position in which I am in as I am, and that he is going to put you three through everything I have gone through.’ He said: T tried to keep him from coming up, but I could not, and he will be up here to-morrow morning.’ That is about the substance of what he said. He went over it and enlarged upon it. I replied: ‘Then I am gone.’ I meant that when Mr. Diggs got there to have me arrested that I would not be there, that I was going to get out of town. First Mr. Diggs said that if I went it would be necessary for him, to go, and when he said that Miss War-rington said: T am going, too; X can’t stay here if you leave.’ And Lola— Miss Norris — said that she could not go, although she hated to stay in Sacramento and face things she thought or knew were going to happen, but she could not leave. Thereupon Miss Warrington turned around, and said: ‘Lola, I am going, and you have got to go, too.’ I believed the statements made by Mr. Diggs to me ,as having come from his father were true. I had already had a talk with him over the, phone in which he said the same things, and by the tone of his voice I knew that he was extremely angry with me at that time, and from what Mr..Diggs said I gathered that his anger had grown. I told Miss Norris and Miss Warrington and Maury I. Diggs of the conversation I had had with Mr. Lesley, to which I have testified. Prior to the conversation at the Peerless restaurant I told them about what Mr. Lesley had said.”
Additional testimony of Diggs is as follows:
“I said to Marsha: ‘That is enough; the juvenile officers are after us; my father is here to carry out his intentions, and I am going to go. I am going to get out of this town for awhile. I am going to go away from here; *579this is too hot for me.’ Then Marsha said: 'Well, old boy, believe me, you’re not going away and leave me here.’ 1 said: ‘Miss Warrington, you can do just as you please; but I am going to go away from here for awhile. I have too much to lose, and I have too good a family to bring trouble down on them, and I am going to go away.’ She said: T am going too; you are not going away and leave me.’ Thereupon Mr. Oaminetti spoke up something about Miss Norris. Then she said: ‘If Miss Norris doesn’t want to go, I’ll make her go; she has got to go away with me.’ Miss Warrington said that about Miss Norris. * * * During the last week ending March 9th Miss Warrington and Miss Norris met me at the Columbia Hotel. They came up and seen me about 4 o’clock in the afternoon. I think that either Mr. Oami-netti told them, or I told them, that I was there. I believe that I called Miss Warrington up. Miss Warrington came up there. It was in regard to our conditions. The specific arrangement was for all to come up there, whether it was on my suggestion or Mr. Caminetti’s; I have forgotten which. I told her that I thoroughly and positively made up my mind to leave town. I said: T am going to Dos Angeles for a. week or two, and I have just got to'go; that is all there is to it.’ I was very much worried; in fact, I was scared to stick my nose out of that room. On that occasion I told her all about my business, all about my relations, and I told her that this thing was getting too much for me; that I had too much to lose, and had a good home, and a good wife, and too nice a child to take any chances. I said: ‘Miss Warrington, we have to quit our going together; we have to cut it out; everybody is getting onto us.’ She broke-in and said: Wes, you bet your life they’re getting onto us; a friend of mine, who is a newspaper reporter, told me we were going to be written up in the Sacramento Bee.’ I said: ‘Who was it?’ She said: ‘Alfred Putnam.’ I said: ‘What did. he say to you?’ Sbe said that he said that one of the editors had got wise to our actions and had an article all written up, and that he was going to run it, and was going to publish it immediately, but through his influence, and through his respect for my father, owing to the fact that they were both Masons, had got the article squelched, and got it stopped. I said: ‘Are you sure they had an article?’ She said: ‘Why, positively, he told me it was all written up and he saw it.’ I said: ‘Don’t you think that is a little grand stand play on Putnam’s part?! and she said: ‘No, sir; that is the truth.’ I said: ‘P>y jinks; that is getting pretty serious.’ She said: ‘Yes, X guess you have had about all you want of the Sacramento Bee, haven’t you?’ And I said: ‘Yes, I had; that I didn’t want to get into any tangle with them; that I didn't want them to ever write me up.’ Then the conversation drifted on back into the fear that was overtaking the whole crowd. I thoroughly declared myself that I was going. Marsha said: ‘Well, if you’re going, I am going, too; you’re not going to leave me here with the bag to hold and face all this trouble.’ I said: ‘Miss Warrington, you can do just exactly as you please about it; 1 don’t intend to ask you to go, or ask you to stay home; it,is your business, and you can do as you please.’ She said: ‘Well, I am going.’ Dola Norris said: T can’t go. I am not going; my father is not feeling well, and it would break my mother’s heart for me to go.’ And Marsha said: 'Yes; and it will break my father’s heart, too.’ Somebody said something about her mother. She said: ‘Well, I don’t care about my mother; my mother and 1 don’t get along anyhow.’ Miss Warrington said she would like to go to spite her mother, her stepmother. Her aunt is her stepmother. She said her father had always been very good to her, and, she liked her father, and didn’t want to leave him. I said: ‘That is up to you; you, people can do as you please, but I am going to get out of here. That is iinal and positive. I am going. I don’t care what the rest of you do — Mr. Oami-netti, or any of you. I have too much to lose.’ When,Dola said it would break her mother's heart to go, Marsha said: ‘Well, I can’t help that; you’ve got to go with me; you’ve got to go along with mé.’ Dola, to my knowledge, did not say whether she was going or not. Then Mr. Oaminetti spoke up, and he says these words very distinctly— He was sitting on the other side of the table. He says, ‘Now, girls, I want to make myself understood right here;’ he says, ‘If Diggs is going, I am going;’ and he says, ‘If you people go with us, that is your business;’ he says, ‘Now, I don’t want you girls to leave with *580tile idea that you’re going to get any great or glorious or glittering future; I want to go on record right here as saying that I don’t want you to go; I would rather have you stay home here; I don’t want to he bothered with women in this business, if Diggs and X are going to get arrested, and are trying to get away from arrest, we don’t want to be hampered with women. I want to go on record right now as not persuading you girls to go, or asking you to go; on the other hand, if you are going to go, we would rather have you go in some other direction.’ Marsha sat up and said: ‘We are not going to go in any other direction; if you and Diggs are going, we will go with you; you can’t leave us; if you leave us here, and leave us to go1 in another direction, we will never see you again; that will be the end of you; we will never see you again.’ ”
While there was testimony on the part of the government tending to show that both Diggs and Caminetti persuaded and induced the girls to go with them from Sacramento to Reno, there was on the part of both defendants testimony tending to show that neither of them did so, but, on the contrary, that their going was voluntary. If voluntary, the girls were necessarily accomplices with the men in the alleged violation of the act of Congress upon which the indictments are based, and could, as was expressly held by the Supreme Court February 1, 1915, in the case of United States v. Clara Holte, 236 U. S. 140, 35 Sup. Ct. 271, 59 L. Ed. -, have been indicted and prosecuted for having conspired with the men for a violation of the “White Slave Traffic Act.”
Whether or not the testimony tending to show that the women were accomplices was true was, as a matter of course, like all other questions of fact, one -for the exclusive determination of the jury under appropriate instructions. Based upon the view, however, that the women were not accomplices of the men, the court below refused to give any of the instructions requested by the defendants upon the subject of accomplices, some of which correctly defined what constitutes an accomplice, and the proper caution and care with which the testimony of accomplices should be weighed and scrutinized by the jury, to which action of the court exceptions were duly taken by the defendants. In holding, as I do, that they should have been given, it is but fair to the learned judge of the court below to say that at the time the present cases were tried the decision of the Supreme Court in the case of United States v. Clara Holte, supra, had not been rendered.
While many of the states have statutes expressly providing that no one can be convicted of a crime upon the testimony- of an accomplice without some corroboration of his testimony, there is no such statute of the United States, and while, therefore, it is not essential in the federal courts, as it is in the courts of such states, to a conviction upon the testimony of an accomplice that such testimony be corroborated, it is' proper and generally recognized as the duty of the courts in all such cases to explain to> the jury the nature of such testimony, and to caution them to scrutinize and weigh it with great care. Such general rule is thus stated in Greenleaf on Evidence (16th Ed.) §§ 380 and 381:
“§ 380. The degree of credit which ought to be given to the testimony of an accomplice is a matter exclusively within the province of the jury. It *581has sometimes been said that they ought not to believe him, unless his testimony is corroborated by other evidence; and, without doubt, great caution in weighing such testimony is dictated by prudence and good reason. But there is no such rule of law; it being expressly conceded that the jury may, if they please, act upon the evidence of the accomplice, without any confirmation of his statement. But, on the other hand, judges, in their discretion, will advise a jury not to convict of felony upon the testimony of an accomplice alone and without corroboration; and it is now so generally the practice to give them such advice that its omission would be regarded as an omission of duty on the part of the judge. And considering the respect always paid by the jury to this advice from the bench, it may be regarded as the settled course of practice, not to convict a prisoner in any case of felony upon the sole, and uncorroborated testimony of an accomplice. The judges do not, in such eases, withdraw the cause from the jury by positive direction to acquit, but only advise them not to give credit to the testimony.
“§ 881. But though it is thus the settled practice, in cases of felony, to require other e\idence in corroboration of that of an accomplice, yet, in regal'd to the manner and extent of the corroboration to be required, learned judges are not perfectly agreed, gomo have deemed it sufficient, if the witness is confirmed in any material part of the case; others have required confirmatory evidence as to the corpus delicti only; and others have thought it essential that there should be corroborating proof that the prisoner actually participated in the offense, and that, when several prisoners are to be tried, confirmation is to be required as to all of them before all can be safely convicted — the confirmation of the witness, as to the commission of the crime, being regarded as no confirmation at all, as it respects the prisoner: for, in describing the circumstances of the offense, he may have no inducement to speak falsely, but may have every motive to declare the truth, if he intenas to be believed, when he afterwards fixes the crime upon the prisoner. If two or more accomplices are produced as witnesses, they are not deemed to corroborate each other; but the same rule is applied, and the same confirmation is required, as if there was but one.”
The case of Bennett v. United States, 227 U. S. 333, 33 Sup. Ct. 333, 57 L. Ed. 531, was based upon the same act of Congress as the present cases, the White Slave Traffic Act of June 25, 1910; and it seems from the opinion of the court that, like the cases here, two women were involved in that alleged unlawful transaction, one Opal Clarke, and the other Ella Parks. The defendant there was indicted for having caused the illegal transportation of Opal Clarke, and in considering the objection to one of the instructions upon the question of corroborating the testimony of one of the women the Supreme Court said:
“The basis of this contention is that Opal Olarke was the accomplice of defendant as to Ella Parks, and that hence the court erred in its instructions to the jury in regard to the extent of the corroboration Opal Clarke’s testimony had received. The instruction complained of submitted to the jury the fact, and warned against a conviction upon the uncorroborated testimony of an accomplice, and said: ‘Necessarily, if you find that she was an accomplice with respect to these charges, or any of them, you will then necessarily have to inquire into the facts as to whether or not there is corroborating testimony. There is evidence tending to corroborate her testimony, and it is for you to consider its force and value and the weight to give to it.’ The contention is that this was error, ‘as the court instructed the jury that there was corroborating evidence, when the court should have charged the jury that it was for them to ascertain from the testimony whether or not there was corroborating testimony.’ The objection is hypercritical. The court did not instruct the jury that there was corroborating testimony, but testimony of that tendency, and added that the force and -weight of its corroborating power was for the jury to determine.”
*582In Blashfield on Instructions to Juries, pp. 484, 485, it is said:
“Except in one state, it seems to be tbe well-settled and almost universal practice for the court to instruct that the testimony of accomplices should be viewed by tbe jury witb great care and caution. It bas been beld, however,that, in tbe absence of a request, failure to give such instruction cannot be assigned as error. There is some diversity of opinion as to whether a refusal to give an instruction of this nature, when requested, will be ground for reversal. There are rulings both ways on this point” — citing a large number of cases.
In the case of United States v. Ybanez (C. C.) 53 Fed. 536, 540, the court, in speaking of the defendants there said:
“Some of them are, by their own statements, clearly accomplices, while at least two others claim that they were captured by Garza’s men, and were compelled to join the expedition under the pressure of force and threats of violence. If any of the witnesses testifying in the case were constrained or compelled to go with, and remain in, the expedition, because of violence, or threats of violence, offered to them by men engaged in the enterprise; that is, if they did not join and remain with the expedition voluntarily, but were compelled to do so by men engaged therein, then they would not be regarded, in law, as accomplices, for an accomplice is a voluntary assistant in a crime. ‘He is a person who knowingly and voluntarily, and with common intent with the principal offender, unites in the commission of an offense.’ Bearing in mind this distinction between a person who is an accomplice and one who is not, you are further instructed that whether the testimony of an accomplice be true or false is a question which, like all controverted questions of fact, is submitted solely to you to determine for yourselves. It is not within the province of the court to pass upon controverted questions of fact, or upon questions affecting the credibility of witnesses. But it is the duty of the court to call your attention to certain rules which obtain in courts of justice in reference to these persons known in law as ‘accomplices.’ On this point you are instructed ‘that a particeps criminis — that is, an accomplice —notwithstanding the turpitude of his conduct, is not on. that account an incompetent witness.’ It is the settled rule in this country that an accomplice in the commission of a crime is a competent witness, and the government has the right to use him as a witness. It is the duty of‘ the court to admit his testimony, and that of the jury to consider it. The testimony of an accomplice is, however, always to be received with caution, and weighed and scrutinized with great care by the jury; and it is usual for courts to instruct juries — and you are so instructed in this case — not to regard the evidence of an accomplice unless he is confirmed and corroborated in some material parts of his evidence connecting the defendant with the crime, by unimpeachable testimony. But you are not to understand by this that he is to be believed only in such parts as are thus confirmed, which would be virtually to exclude him, inasmuch as the confirmatory evidence proves, of itself, those parts it applies to. If he is confirmed in material parts connecting the defendant on trial with the offenses charged in the indictment, he may be credited in others; and the jury will decide how far they will believe a witness, from the confirmation he receives by other evidence, from the nature, probability, and consistency of his story, from his manner of delivering it, and the ordinary circumstances which impress the mind with its truth. U. S. v. Kessler, Baldw. 22 [Fed. Cas. No. 15,528]; U. S. v. Reeves [C. C.] 38 Fed. 409, 410. With the rules above announced for your guidance, you will give to the testimony of such witnesses as have been shown to be accomplices such weight as you consider it' entitled to receive.”
In the case of United States v. Van Leuven (D. C.) 65 Fed. 78, 81, Shiras, District Judge, said:
“At the common law, as the same existed in England, in the progress and development of that law the conclusion was reached by the judges charged with the duty of presiding over trials of criminal eases that it was unwise *583fcr a jury to convict a person upon tile uncorroborated testimony of an accomplice, and therefore judges cautioned the juries in this particular, and charged them that it was unwise for the jury to convict upon the uncorroborated testimony o£ an accomplice. In the state of Iowa it has been enacted as a provision of statutory law that no person shall bo convicted of a crime upon the uncorroborated testimony of an accomplice, but there must be corroborative testimony tending to connect the defendant with the commission of the offense. I have always deemed it my duty as a judge of a court of the United States, and trying cases arising in the state of Iowa, and where the defendant is a citizen of this state, to say to the jury that they cannot convict upon the uncorroborated testimony of an accomplice; and when a case stands before a jury on that kind of evidence alone I assume the duty of charging them to return a verdict of not guilty, but, if the testimony of an accomplice is accompanied by evidence tending to corroborate the same in its material statements, then it is the duty of the court to submit the whole to the jury, and it is for the jury to determine whether the corroborating evidence is of such a character and weight as justifies the jury in giving- weight to the testimony of the accomplice.”
The state of California has a statute similar to the statute of Iowa referred to in the last-cited case. But here we are not called upon to consider whether the federal courts in California should go to the extent indicated in the opinion in that case. I am, however, clearly of the opinion that the testimony in the present cases was such as to entitle the defendants to an instruction explaining to the jury wbat constituted an accomplice, and the care and caution with which the testimony of accomplices should be weighed and scrutinized, especially in view of the circumstances under which these trials took place, and of at least one circumstance occurring during the trial, which, however, need not be specifically referred to, since there is to be no other trial; for if it be true, as some of the testimony undoubtedly tends to show, that the women went voluntarily with the men in interstate commerce for the purposes stated in the indictments, they were manifestly accomplices with them in the violation of the White Slave Traffic Act, and might have been indicted, prosecuted, and punished as conspirators under the provisions of the United States Penal Code of March 4, 1909, c. 350, § 37, as was expressly decided by the Supreme Court in the very late case of United States v. Clara Holte, already cited.
In the case of Crawford v. United States, 212 U. S. 183, 204, 29 Sup. Ct. 260, 268 (53 L. Ed. 465, 15 Ann. Cas. 392) the Supreme Court, in speaking of‘the testimony of an accomplice — one Lorenz— said:
“But the evidence of a witness, situated as was Borenz, is not to be taken as that of an ordinary witness, of good character, in a case whose testimony is generally and prima facie supposed to be correct. On the contrary, the evidence of such a witness ought to be received with suspicion, and with the very greatest care and caution, and ought not to be passed upon by the jury under the same rules governing other and apparently credible witnesses. In many jurisdictions such a man is an incompetent witness unless he has been pardoned. The facts surrounding this ease make it particularly important that the rule in regard to material errors should be most rigidly adhered to. If it be not clear that no harm could have resulted from the commission of this material error, the judgment should be reversed.”
And in the very recent case of Lung v. United States, decided by this court January 4, 1915, 218 Fed. 817, 134 C. C. A. 505, we pointed out, as lias been above shown, that while in the federal courts the tes*584timony of a confessed accomplice need not be corroborated to support a conviction,-such testimony should be received with suspicion and with the greatest care and caution, and not taken as that of an ordinary witness of good character, generally and prima facie supposed to be true, and that, in the case then under consideration, the instructions of the trial court not being contained in the record, and there being no complaint in respect to them, the presumption was that the jury was so instructed.
For the reasons stated, I think that in each case the judgment should be reversed, and the case remanded for a new trial.